UNITED STATES DISTRICT COURT
EASTERN DISTRICTOF WISCONSIN

 

DENNIS L. ALEXANDER
9761 West Teresa Lane
Milwaukee, WI 53224

JENNETTE L. ALEXANDER
9761 West Teresa Lane
Milwaukee, WI 53224

MEDICARE PART A and PART B

Alex M. Azar Il, Secretary

United States Department of Health and Human Services
Hubert H. Humphrey Building

200 Independence Avenue, S.W.

Washington, D.C. 20201

c/o Matthew D. Krueger

U.S. Attorney Eastern District of Wisconsin

517 East Wisconsin Avenue, Room 530

Milwaukee, WI 53202

ZURICH AMERICAN INSURANCE COMPANY,
a foreign corporation,
1299 Zurich Way
Schaumburg, IL 60196-0001
Registered Agent: Corporation Service Company
8040 Excelsior Drive, Suite 400
Madison, WI 53717

and
BLUE CROSS BLUE SHIELD OF MISSISSIPPI,
a foreign corporation,
3545 Lakeland Drive
Flowood, MS 39232,
Plaintiffs,

VS.

Civil Action No.

COMPLAINT FOR DAMAGES
FOR NEGLIGENCE (FTCA)

(TRIAL BY JURY DEMANDED)

Case 2:20-cv-00673-LA Filed 04/30/20 Page 1of9 Document 1
UNITED STATES OF AMERICA

c/o United States Attorney General William Barr
United States Department of Justice

950 Pennsylvania Avenue N.W.

Washington D.C. 20530-0001

TRAVELERS CASUALTY and SURETY COMPANY,
a foreign corporation,
One Tower Square
Hartford, CT 06183
Registered Agent: Corporation Service Company
8040 Excelsior Drive, Suite 400
Madison, WI 53717

and
DANIELLE Y. WILDER
6125 North 40* Street
Milwaukee, WI 53209,

Defendants.

 

Now come the above named plaintiffs, Dennis L. Alexander and Jennette L. Alexander, by
their attorneys, Hurt at Work Law, S.C., and as and for separate claims against the above named

defendants, alleges and shows to the Court as follows:

|. INTRODUCTION
1. This is a claim for personal injury and damages brought by Dennis L. and Jennette L.
Alexander for a motor vehicle accident that occurred on May 3, 2017 in Milwaukee, Wisconsin.
Mr. Alexander was a passenger in a motor vehicle owned by the United States of America and
being operated by U.S Department of Labor, Jobs Corporation employee Doi Awng which was
involved in an intersection accident with a motor vehicle operated by defendant Wilder. Mr.

Alexander suffered serious and permanent injuries from which he still suffers pain. His wife’s
1

Case 2:20-cv-00673-LA Filed 04/30/20 Page 2 of 9 Document 1
claim is for loss of society and companionship as result of her husband’s injuries.
Il. JURISDICTION

2. This action is brought pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C.

U.S.C. §§ 1346(b), 2671 et seq., against the United States of America, which vests exclusive
subject matter jurisdiction of Federal Tort Claims litigation in the Federal District Court. Liability
of the United States is predicated on 28 U.S.C. §§ 1346(b)(1) and 2674 because the personal
injuries and damages that form the basis of this case were in part caused by the negligence of an
employee of the United States of America through its agency, the United States Department of
Labor, Employment and Training Administration, Job Corps. This Job Corps employee was acting
within the course and scope of his employment under circumstances where the United States of
America, if a private party, would be liable to the plaintiff in the same manner and to the same
extent as a private individual under the laws of the State of Wisconsin. Claims asserted against
Travelers Casualty and Surety Company pursuant to the Federal District Court’s supplemental
jurisdiction pursuant to 28 U.S.C. § 1367 (a).

3. Pursuant to 28 U.S.C.§§ 2675 this claim was presented to the appropriate agency of the
defendant, United States of America, upon the Department of Labor, on May 2, 2019, with no
denial forthcoming for six (6) months thereafter.

Ill. PARTIES

4. The plaintiff, Dennis L. Alexander, is an adult residing at 9761 West Teresa Lane in the
City and County of Milwaukee, State of Wisconsin.

5. The plaintiff, Jennette L. Alexander, is an adult residing at 9761 West Teresa Lane in

the City and County of Milwaukee, State of Wisconsin.
2

Case 2:20-cv-00673-LA Filed 04/30/20 Page 3 o0f9 Document 1
6. Upon information and belief the plaintiff, Medicare Part A and Part B, is a federal entity
administered by the United Government Services LLC located at P.O. Box 12201, Roanoke, VA
24023 and whose interest is represented locally by the United States Attorney’s Office located at
517 East Wisconsin Avenue in the City and County of Milwaukee, State of Wisconsin; Medicare
Part A and Part B is a plaintiff by reason of Section 803.03, Wisconsin Statutes, because it may
have an interest in the plaintiffs claim by reason of providing covering for some of the plaintiff's
medical expenses.

7. Upon information and belief the plaintiff, Zurich American Insurance Company, is a
foreign insurance corporation licensed to do and doing business in the State of Wisconsin with a
home office located at 1299 Zurich Way, Schaumburg, Illinois 60196-0001, and whose registered
agent for service of process is Corporation Service Company, 8040 Excelsior Drive, Suite 400,
Madison, Wisconsin 53717; Zurich American Insurance Company is a plaintiff by reason of
Sections 803.03 and 102,29, Wisconsin Statutes, because it may have an interest in plaintiff's
medical and related expenses which were incurred as a result of the accident hereinafter
described.

8. Upon information and belief the plaintiff, Blue Cross Blue Shield of Mississippi, is a
foreign corporation licensed to do and doing business in the State of Wisconsin in the medical
care/treatment field, among other areas, with home offices located at 3545 Lakeland Drive,
Flowood, Mississippi 39232 and whose registered agent for service of process is unknown; Blue
Blue Cross Blue Shield of Mississippi, is a plaintiff by reason of Section 803.03, Wisconsin Statutes,
because it may have an interest in plaintiff's medical expenses incurred as a result of the accident

hereinafter described. 3

Case 2:20-cv-00673-LA Filed 04/30/20 Page 4 o0f9 Document 1
9. Upon information and belief, at all material times the defendant United States of
America, acted through its agency, the Department of Labor, whose, Employment and Training
Administration (ETA), whose Job Corps program employed Doi Awng.

10. Upon information and belief the defendant, Travelers Casualty and Surety Company,
is a foreign insurance corporation licensed to do and doing business in the State of Wisconsin
engaged generally in the motor vehicle liability field, among other areas, with home offices
located at One Tower Square, Hartford, Connecticut 06183, and whose registered agent for
service of process is Corporation Service Company, 8040 Excelsior Drive, Suite 400, Madison,
Wisconsin 53717; on or prior to May 3, 2017, said defendant insurance company did issue a policy
and/or policies of motor vehicle liability insurance, to or on behalf of the defendant, Danielle Y.
Wilder, wherein said insurance company agreed, among other things, to pay up to the limits of
its policy or policies any and all damages sustained as a result of the negligent operation of a
motor vehicle therein covered; at the time of the foregoing accident defendant, Danielle Y.
Wilder, was operating a motor vehicle which vehicle was at all material times covered within the
terms and definitions of said policy or policies; said policy and/or policies were in full force and
effect at all material times.

11. Upon information and belief the defendant, Danielle Y. Wilder, is an adult residing at
6125 North 40" Street, in the City and County of Milwaukee, State of Wisconsin.

IV. STATEMENT OF FIRST CLAIM

12. On the 3% day of May, 2017, at approximately 9:15 a.m. the plaintiff, Dennis L.

Alexander, was a front seat passenger in a motor vehicle owned by the defendant United States

4

Case 2:20-cv-00673-LA Filed 04/30/20 Page 5of9 Document 1
of America through its Department of Labor - Jobs Corps program, and was being operated by
Doi Awng, an employee of the Jobs Corps program through the Department of Labor, an agency
of defendant United States of America; Mr. Awng was operated defendant’s motor vehicle in a
generally northerly direction on North 43" Street (a/k/a North Sherman Boulevard) approaching
a green traffic signal at the intersection with West Mill Road in the City and County of Milwaukee,
State of Wisconsin.

13. At the same time and location the defendant, Danielle Y. Wilder, was operating her
motor vehicle in a generally southerly direction on North 43" Street (a/k/a North Sherman
Boulevard) approaching a green traffic signal in the City and County of Milwaukee, State of
Wisconsin.

14. The defendant United States of America’s employee, Doi Awng, did negligently,
carelessly and recklessly operate his motor vehicles by not maintaining a proper lookout,
attempting to turn left to go westbound on West Mill Road without yielding the right of way to
southbound traffic on North 43% Street, not exercising proper management and control, among
other acts/omissions, causing a collision between his motor vehicle and the motor vehicle
operated by the defendant Danielle Y. Wilder, and resulting in serious personal injuries to the
plaintiff, Dennis L. Alexander.

15. The defendant Travelers Casualty and Surety Company’s insured, Danielle Y. Wilder,
did negligently, carelessly and recklessly operate her motor vehicles by not maintaining a proper
lookout, failing to operate her motor vehicle at a safe and appropriate speed when crossing an
intersection on a green traffic signal, not exercising proper management and control, among

5

Case 2:20-cv-00673-LA Filed 04/30/20 Page 6of9 Document 1
other acts/omissions, causing a collision between her motor vehicle and the motor vehicle
operated by the defendant United States of America’s employee Doi Awng, and resulting in
serious personal injuries to the plaintiff, Dennis L. Alexander.

16. The negligence of the defendant United States of America’s employee, Doi Awng, and
the negligence of the defendant Travelers Casualty and Surety Company’s insured, Danielle Y.
Wilder, and each of them, was a substantial factor in causing the plaintiff, Dennis L. Alexander,
to sustain severe and permanent personal injuries including, but not limited to, head injuries,
neck injuries, back injuries, chest injuries, right knee injuries, other injuries and shock to his
nervous system, all of which caused her to experience great pain and suffering past, present and
future, to incur medical expenses for medical care and treatment past, present and future, to
sustain a loss of wages and a loss of earning capacity, all to his compensatory damage in an

amount to be determined at trial.

V. STATEMENT OF SECOND CLAIM
17. The plaintiff, Jennette L. Alexander, realleges and reaffirms all of the allegations
contained in paragraphs one (1) through sixteen (16) inclusive as stated in the foregoing claim
and incorporates the same by reference as if fully set forth at length herein.
18. At all material times the plaintiff, Jennette L. Alexander, was and is the lawful spouse
of the plaintiff, Dennis L. Alexander.
19. The negligence of the defendant United States of America’s employee, Doi Awng, and

6

Case 2:20-cv-00673-LA Filed 04/30/20 Page 7 of9 Document 1
the negligence of the defendant Travelers Casualty and Surety Company’s insured, Danielle Y.
Wilder, and each of them, was a substantial factor in causing the plaintiff, Jennette L. Alexander
to be deprived of her spouse’s aid, comfort, society and companionship, to which she is entitled,

all to her compensatory damage in an amount to be determined at trial.

VI. PRAYER FOR RELIEF
WHEREFORE, the plaintiffs, Dennis L. Alexander and Jennette L. Alexander, demand
Judgment against the above named defendants, United States of America, Travelers Casualty and

Surety Company, and Danielle Y. Wilder, jointly and severally, as follows:

a. For Judgment in favor of the plaintiff, Dennis L. Alexander, against the above-named
defendants for compensatory damages to be determined at trial, together with costs,
disbursements and attorney fees herein.

b. For Judgment in favor of the plaintiff, Jennette L. Alexander, against the above-named
defendants for compensatory damages to be determined at trial, together with costs,
disbursements and attorney fees herein.

c. Pre-judgment and post-judgment interest as well as reasonable attorney fees and

such other relief as may be just and equitable.

Dated: April 29, 2020

Case 2:20-cv-00673-LA Filed 04/30/20 Page 8 of9 Document 1
ye LE z—D

es W. McCann
State Bar No. 1017889
Plaintiff hereby demands a trial by a jury. Attorneys for Plaintiffs Alexander
HURT AT WORK LAW, S.C.
320 East Buffalo Street, Suite 607
Milwaukee, WI 53202
Phone: (414) 342-0405
Fax : (414) 342-3718
Email : jwm@hurtatworklaw.net

Case 2:20-cv-00673-LA Filed 04/30/20 Page 9of9 Document 1
